UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 17, 2011 FUELSTREAM, INC. (ExactName of Registrant as Specified in Charter) Delaware 333-14477 87-0561426 (State of Other Jurisdiction (Commission File (IRS Employer Of Incorporation) Number) Identification No.) 11650 South State Street, Ste 240 Draper, Utah (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(801) 816-2510 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-k filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act []Soliciting material pursuant to Rule 14a-12 under the Exchange Act []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 8.01 Other Events On March 17, 2011, Fuelstream, Inc. (the “Company”) entered into a letter of intent (“LOI”) to acquire all of the outstanding shares of Aviation Fuel International, Inc. (“AFI”), a Florida corporation that is a distributor of fuel to airlines and other commercial air carriers. The LOI contemplates that the Company and the shareholders of AFI will prepare and execute definitive agreements regarding the acquisition within the coming weeks.The material terms of such acquisition will likely include the following: (i) the payment to the AFI shareholders of up to $2 million in cash within a prescribed period of time following the closing; (ii) the issuance of shares of the Company’s capital stock to the AFI shareholders; and (iii) the employment of certain principals of AFI to continue to manage and develop the AFI business following the acquisition. The acquisition will be subject to certain conditions, including due diligence by the relevant parties and the completion of audits of AFI necessary for consolidation with the financial results of the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Fuelstream, Inc. By:/s/ Mark Klok Date:March 17, 2011 Mark Klok Chief Executive Officer
